Citation Nr: 1547907	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-13 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.  

2.  Entitlement to service connection for throat cancer, to include as due to herbicide exposure.  

3.  Entitlement to service connection for spinal nerve damage.

4.  Entitlement to service connection for an aortic aneurysm, to include as due to herbicide exposure.  

5.  Entitlement to service connection for an acquired psychiatric disorder, claimed as entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to an initial compensable rating for bilateral hearing loss.  

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  
REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

H.W. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the benefits on appeal.

In his March 2014 substantive appeal, the Veteran requested a Board hearing in connection with his claim, but in a January 2015 communication to VA, he indicated that he wished to cancel his hearing request.  As such, his hearing request is deemed withdrawn.  

The Board notes that the Veteran's diabetes mellitus claim was originally denied in a June 2010 rating decision.  There was a subsequent rating decision indicating that new and material evidence had not been received to reopen the previously denied claim of service connection for diabetes mellitus.  However, the evidence of record shows that within the first year after the June 2010 rating decision, new evidence was submitted with respect to his claim.  As such, the June 2010 rating decision regarding service connection for diabetes mellitus was not final.  Therefore, the decision did not become final with respect to that issue and it will be considered herein on the merits without the need for new and material evidence.  See AG v. Peake, 536 F.3d 1306 (Fed. Cir. 2008); 38 C.F.R. §§ 3.103, 20.1103 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS).

The issue of entitlement to adaptive equipment appears to have been raised by the record in an August 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for spinal nerve damage, entitlement to an increased rating for bilateral hearing loss, and entitlement to a TDIU addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The competent and credible evidence of record is against a finding that the Veteran was present on the landmass or the inland waters of Vietnam during service and, therefore, he is not presumed to have been exposed to herbicides, including Agent Orange.
 
2.  The competent and credible evidence of record is against finding that the Veteran was directly exposed to herbicides during service.

3.  Diabetes mellitus is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

4.  The evidence of record does not establish a current diagnosis of throat cancer or throat cancer residuals.

5.  Aortic aneurysm is not shown to be causally or etiologically related to any disease, injury, or incident in service.  
6.  The Veteran's PTSD is related to an in-service stressful event.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  Throat cancer was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307 (2015).

3.  Aortic aneurysm was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307 (2015).

4.  The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim has been eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in April 2011, June 2012, and December 2012 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced attorney (with prior representation by a national service organization) who has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  In April 2014, the Veteran has specifically indicated that private records requested from Scripts Coastal Medical Center, Kaiser Hospital, Panorama City, Palomar Medical Center, Holy Cross Hospital, and Kaiser Hospital Escondido are not available.  He requested these documents himself and was told by the providers that due to the age of the documents, they have already been destroyed.  The Veteran indicated that there is no need to attempt to obtain these records.  As such, the Board finds that all reasonable attempts to obtain these records have been made and any further attempts would be futile.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014). 

The Board acknowledges that the Veteran has not been afforded a VA examination with respect to his claims of entitlement to service connection for diabetes mellitus, throat cancer, and aortic aneurysm.  However, the Board finds that a VA examination is not necessary in order to render a decision as to these issues.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

As will be discussed below, the competent, credible, and probative evidence of record fails to demonstrate that the Veteran served in-country Vietnam during the Vietnam War, nor was he shown to have been exposed to herbicides while serving aboard the USS Coral Sea (CVA-43) and USS Ranger (CVA-61).  This is important as exposure to herbicides is the basis of his claims for service connection.  As will be discussed below, there is no evidence of any complaints, treatment, findings, or diagnoses referable to diabetes mellitus, throat cancer, and aortic aneurysm during service.  Additionally, the first evidence of a diagnosis of diabetes mellitus is in 2009 and in 2006 for his aortic aneurysm.  There is no medical evidence showing that the Veteran has ever been diagnosed as having throat cancer.  Moreover, the Veteran has not alleged a continuity of for symptomatology for these complaints since service; rather, he has contended that he is entitled to presumptive service connection based on exposure to herbicides.  As will be discussed further below the preponderance of the evidence is against showing that he was exposed to herbicides, to include Agent Orange, during service.  Therefore, the Board finds that there is no indication that diabetes mellitus, aortic aneurysm, or throat cancer, or persistent or recurrent symptoms of such diseases, may be associated with the Veteran's military service.  Thus, a remand for examinations and/or opinions is not necessary to decide the claims.   See 38 C.F.R. § 3.159 (c)(4).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Diabetes mellitus, malignant tumors, cardiovascular renal disease, and organic diseases of the nervous system are deemed to be chronic diseases under 38 C.F.R. § 3.309(a) and, as such, service connection may be granted if the evidence shows that the disease manifest to a degree of ten percent or more within one year from the date of separation from service.  38 C.F.R. § 3.307.

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Alternatively, a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. 
 § 3.307(a)(6)(iii); VAOPGCPREC 27-97. 

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases, including diabetes mellitus, shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2015).  The VA Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 57586 -57589 (1996).

An opinion of the General Counsel  for VA interpreted that service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) (West 2014), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97.  A veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id.  Since issuance of the General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  66 Fed. Reg. 23166 (May 8, 2001).

Despite the foregoing, it has been established that some offshore U.S. Navy and Coast Guard ships also operated temporarily on Vietnam's inland waterways or docked to the shore; and certain ships operated primarily on the inland waterways rather than offshore.  Veterans who served aboard these ships qualify for the presumption of herbicide exposure.  Gun-line ships, aircraft carriers, as well as supply and support ships are collectively referred to as the "Blue Water" navy because they operated on the blue-colored waters of the open ocean.  Although some Blue Water Navy destroyers were involved with enemy interdiction, the majority of those operations were conducted by smaller vessels based along the coast or within the river systems of South Vietnam.  These vessels are collectively referred to as the "Brown Water" navy because they operated on the muddy, brown-colored inland waterways of Vietnam.  In general, patrolling of close coastal waters and the larger rivers was conducted by 50-foot swift boats while patrolling of smaller rivers and waterways was carried out by 30-foot river patrol boats. 

Although operations on the inland waterways of Vietnam were primarily conducted by Brown Water Navy and Coast Guard vessels, some larger Blue Water Navy vessels periodically entered the inland waterways to provide gunfire support or deliver troops or destroyers that entered a river such as the Saigon River in the southern delta area.  Following these temporary inland waterway operations, destroyers would return to patrolling the offshore gun line or travel farther out to sea for aircraft carrier escort duty.  A number of Blue Water Navy amphibious assault and supply vessels also periodically entered inland waterways to deliver troops for combat missions or supplies for units stationed on the rivers.  See Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010 (letter issued by VA Compensation and Pension Service).

In order for the presumption of exposure to Agent Orange to be extended to a Blue Water Navy veteran, development must provide evidence that the Veteran's ship operated temporarily on the inland waterways of Vietnam or that the Veteran's ship docked to the shore or a pier.  In claims based on docking, a lay statement that the Veteran personally went ashore must be provided.  Although evidence that a Veteran's ship docked, along with a statement of going ashore, is sufficient for the presumption of herbicide exposure, service aboard a ship that anchored temporarily in an open deep water harbor or port has generally not been considered sufficient.  As detailed in Training Letter 10-06, open water ports such as Da Nang, Cam Ranh Bay, and Vung Tau are considered extensions of ocean waters and not inland waterways. 

The Board has considered the recent case of Gray v. McDonald, No. 13-3339 (U.S. Vet. App. Apr. 23, 2015), wherein the United States Court of Appeals for Veterans Claims found that VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) designating Da Nang Harbor as an offshore, rather than an inland, waterway is inconsistent with the purpose of the regulation and does not reflect the Agency's fair and considered judgment.  In particular, the Court could not discern any reason as to why in VA's determination certain bodies of water such as Quy Nhon Bay and Ganh Rai Bay are brown water but Vung Tau Harbor, Da Nang Harbor, and Cam Ranh Bay are blue water.  Here, the record reflects the Veteran's presence aboard the USS Coral Sea and USS Ranger, but the Veteran has neither contended, nor does the evidence show that these ships were anchored at any Vietnamese port or was present in the brown waters of Vietnam.  In other words, he has not specifically alleged that his ship anchored in a deep water harbor such as Cam Ranh Bay.  The Veteran's contention is that he was exposed to Agent Orange while cleaning planes that had flown missions in Vietnam.  For this reason, the Board finds that the holding of Gray is not applicable to this case.

The Board notes, notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).  In the absence of a presumptive basis to grant a claim, to establish a right to compensation for a present disability on a direct basis. Again, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background and Analysis

      Diabetes, Throat Cancer, Aortic Aneurysm

The Veteran contends that he has diabetes mellitus, throat cancer, and aortic aneurysm due to herbicide exposure during service.  He specifically contends that his exposure was due to cleaning what he believed to be Agent Orange off of aircraft that had flown in country Vietnam.  The Veteran asserts that he never stepped foot ashore in Vietnam, nor were his ships within the "brown waters" of Vietnam.  For the reasons detailed below, the Board finds that the preponderance of the evidence is against awarding service connection for diabetes mellitus, throat cancer, and aortic aneurysm on a direct, presumptive, or secondary basis.  

In regards to possible herbicide exposure, the Veteran maintains that he was exposed to herbicides while cleaning airplanes aboard the aircraft carrier.  He was aboard the U.S.S. Coral Sea, which was assigned to receive, repair, and ensure combat readiness for aircraft coming from a Marine Corps squadron.  He contends that these aircraft would come to the ship directly from Vietnam and were covered in a sticky substance.  When he asked what the substance was, his superiors told him "not to question it."  He contends this was his first exposure to Agent Orange.  He recalled this sticky substance was difficult to remove, and after cleaning the aircraft by hand, their hands and clothing were covered in it.  The Veteran stated that this occurred on a daily basis from 1965 to 1969, and even though he was a Blue Water sailor, he maintains he was still exposed to herbicide agents.  He specifically stated that he did not step on Vietnam soil, nor do any records show in-country service in the Republic of Vietnam. 

Service treatment records show no complaints or symptoms of diabetes mellitus or aortic aneurysm.  Further, the Veteran has not contended the onset of these disabilities as occurring in service. 

In a May 2009 Memorandum from the U.S. Army & Joint Services Records Research Center (JSRRC), it indicated that to date, the JSRRC has found no evidence showing that Navy ships transported tactical herbicides from the U.S. to Vietnam, or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  The JSRRC also indicated that it "cannot document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam."  As such, the JSRRC could not confirm that the Veteran was actually exposed to tactical herbicides, such as Agent Orange, while serving aboard a Navy or Coast Guard ship during the Vietnam era.  

In May 2010, the RO requested Vietnam verification from the Personnel Information Exchange System (PIES).  In a PIES response, dated that same month, it noted that service members in the Veteran's unit (VF 21) could have either been assigned to ship or to shore.  For DoD purposes, the unit was credited for Vietnam service for multiple timeframes between January 1966 and May 1968.  The response also noted that "the service records provide no conclusive proof of in-country service."  The Vietnam Era Navy Ship Agent Orange Exposure Development Site, which did not list the Veteran's ships as having docked in Vietnam.  Again, the Veteran reported being aboard two different ships and denied any in-country service.  

As such, there is no evidence to support that the Veteran was exposed to herbicides during his military service. 

The Veteran was first diagnosed as having diabetes mellitus in 2009, and first diagnosed as having an aortic aneurysm in 2006.  

In a March 2014 private evaluation, a psychologist indicated that the Veteran was exposed to Agent Orange during service, and was "probably suffering fallout from Agent-Orange."  This psychologist did not indicate in his credentials that he was in any way competent to discuss exposure to tactical herbicides and based his conclusions entirely on the assertions of the Veteran. 

There are no treatment records showing any link between the Veteran's diabetes mellitus and aortic aneurysm and his military service.

	Diabetes and Aortic Aneurysm

The Board finds that the Veteran's claimed exposure to herbicides while stationed aboard the USS Ranger and USS Coral Sea to be outweighed by the more probative evidence to the contrary-namely, the Veteran's own contentions denying in-country service, the PIES response showing no conclusive in-country Vietnam service, and JSRRC response finding no use of tactical herbicides aboard Navy ships, including the ships on which the Veteran served.

The Veteran is competent to state that he removed a sticky substance off of aircraft during his time in service, and the Board believes that he indeed removed some substance off aircraft as part of his duties.  However, the Veteran has not demonstrated that he is competent to identify herbicides, including those (2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram) for which presumptions of service connection may apply.  38 C.F.R. § 3.307(a)(6).  In other words, he is competent to say that he removed this unknown substance, but he is not competent to say that the substance was an herbicide such as Agent Orange, or that herbicides were present on the outside of the aircraft he cleaned.   

Again, the Veteran concedes that he is considered a "Blue Water" veteran.  See the Veteran's October 2010 statement.  As noted above, the most probative evidence of record is against a finding that the Veteran was exposed to such herbicides during his service on a ship in the waters off of Vietnam.  Consequently, the most probative evidence shows that the Veteran was not directly exposed to any herbicide during his service for which presumptive service connection might apply.  38 C.F.R. § 3.307(a)(6).

The Board has also considered the March 2014 private opinion finding the Veteran was exposed to Agent Orange during service.  Again, the psychologist has not demonstrated he is competent to identify that the Veteran was exposed to tactical herbicides during service, and his conclusion that the Veteran suffers from Agent Orange fallout lacks any probative value because it is based on an inaccurate factual basis.  Importantly, the probative evidence of record does not show that the Veteran had exposure to Agent Orange during service.  See Reonal v. Brown, 5 Vet. App. 458, 794 (1993) (noting that a medical opinion based upon an inaccurate factual predicate has no probative value).

The Board adds that there is no evidence that the Veteran ever served in Vietnam, nor does he assert any such service, such that herbicide exposure may not be presumed in this case.  38 C.F.R. § 3.307(a)(6)(iii).

The Veteran claims that he incurred diabetes mellitus and aortic aneurysm as a result of exposure to Agent Orange aboard the USS Ranger and USS Coral Sea.  As discussed in detail above, however, the Board finds that there is no credible evidence that the Veteran was exposed to herbicides during service.  The Board adds that the evidence does not reflect any service in the Republic of Vietnam, and the Veteran has never asserted any service in-country Vietnam, such that exposure to herbicides may not be presumed.  38 C.F.R. § 3.307(a)(6)(iii). 

The Board also notes that there is no conclusive lay or medical evidence in the claims file of diabetes mellitus in service or within one year of service so as to allow for presumptive service connection as a chronic disease under 38 C.F.R. § 3.309(a). 

First, the most probative evidence does not show that he was diagnosed as having diabetes mellitus during service or within the first year following service.  The Veteran was first shown to have diabetes mellitus in 2009.  Nevertheless, as diabetes mellitus is not shown by credible evidence to have manifested to a compensable degree within the Veteran's first post-service year, service connection on a presumptive basis is not warranted.

As noted above, the Veteran is not, however, precluded from proving entitlement to service connection on a direct basis.  See Combee v. Brown, 5 Vet. App. 248 (1993).

The Veteran has not alleged that he was continuously treated for diabetes mellitus and aortic aneurysm since service.  Again, the Veteran was first shown to have diabetes mellitus in 2009-nearly 40 years since discharge from active duty.  He was first shown to have aortic aneurysm in 2006. 

VA and private treatment records reflect that the Veteran has been treated for type II diabetes mellitus and aortic aneurysm.  Other than the March 2014 private psychologist's opinion discussed above, these records do not include any opinion as to the etiology of the Veteran's diabetes mellitus and aortic aneurysm.  As noted above, however, there is no competent and creditable evidence showing the Veteran was exposed to herbicides during his active service aboard the USS Ranger or USS Coral Sea, and the March 2014 opinion linking the Veteran's complaints to Agent Orange exposure lacks probative value as it is based on an inaccurate factual basis. 

The only evidence of record suggesting any relationship between the Veteran's diabetes mellitus and aortic aneurysm, and his active service are his own statements and the lay statements submitted by the Veteran's spouse.  They asserted the Veteran was exposed to Agent Orange during service, and opined that such exposure caused his diabetes and aortic aneurysm.  However, the Board has found that there is no competent or credible evidence of record of the Veteran's claimed herbicide exposure during service.  Also, the fact that the Veteran was not conclusively diagnosed with diabetes mellitus and aortic aneurysm until more than 35 years post-service weighs heavily against any alleged association to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (2000).  The only competent and credible evidence of record as to the etiology of the Veteran's diabetes mellitus and aortic aneurysm weighs against the claims.  The Veteran has not presented a probative opinion to the contrary.

As the preponderance of the evidence is against the claims for service connection for diabetes mellitus and aortic aneurysm, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Throat Cancer

The Board finds that the preponderance of the evidence is against his claim of service connection for throat cancer.  In other words, service connection for throat cancer is not warranted because a confirmed diagnosis of throat cancer, including any residuals, has not been shown at any time during the appeal period.  

The crucial inquiry here is whether the Veteran has established that he has a throat cancer with residuals due to his military service.  The Board concludes he has not.

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim").  Absent competent evidence of the existence of a disability, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board acknowledges that the Veteran is competent to testify as to symptoms he has experienced during and since service.  However, he has not reported any current throat cancer residuals, only that he was treated for throat cancer in the 1970s.  Although the Veteran and his spouse can report what treating professionals told them in the 1970s, without any symptomatology or current diagnosis that shows a current disability such as throat cancer, the Board places far greater weight on the clinical evidence of record showing no throat cancer or any residuals.  There is nothing in the record to suggest that the Veteran (or his spouse) has the appropriate training, experience, or expertise to render a diagnosis of throat cancer.  See 38 C.F.R. § 3.159 (a)(1) (2015) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). 

The Veteran and his spouse are competent to report what he has experienced, but they are not competent to diagnose throat cancer or ascertain the etiology of the Veteran's symptoms, such as the causative factors for such are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994). 

The Veteran and his spouse can certainly report what they believed to be a diagnosis of throat cancer within one to two years after separation.  The medical evidence of record, however, shows no conclusive history of throat cancer or any residuals.  VA treatment records show the Veteran's reports of throat cancer in the 1970s, but the VA clinicians indicated that they were not convinced the Veteran had throat cancer and it would have to be confirmed.  

The Board is aware that the Veteran's VA treatment records show a history of post-ablation thyroid problems and hypothyroidism.  He gave a history of having a cancerous lump above his thyroid cartilage many years ago.  At no time during the appeal period has the Veteran sought service connection for any thyroid disorders.  The Board decision as to entitlement to service connection for throat cancer does not in any way preclude the Veteran from seeking service connection for his hypothyroidism or thyroid-related disorders should he believe that such disorders are related to service.

As the available treatment records show no throat cancer or its residuals at any time during the appeal period, the Board finds that the competent and credible VA treatment records outweigh the lay statements provided by the Veteran and his spouse.  Simply put, the preponderance of the evidence shows no throat cancer or any residuals of throat cancer as a consequence of an event, injury, or disease in service.   

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for throat cancer must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      PTSD

The Veteran contends that his currently diagnosed PTSD is related to traumatic events he experienced during service.  For the reasons discussed below, the Board finds the preponderance of the evidence supports his PTSD claim, and service connection is warranted.  

In a March 2014 evaluation by a private psychologist, the Veteran was diagnosed as having PTSD and ADHD.  The psychologist related his PTSD to being blown off the decks of the aircraft carrier many times.  

Service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

In the case of any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2014).  

If a stressor claimed by a veteran is related to that claimant's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the claimant's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a claimant experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the claimant's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

In this case, the Veteran has alleged various stressors which, in summary, involve fear of hostile military activity off the coast of Vietnam, being blown off the flight deck due to explosion and inability to breathe, witnessing the death of a flight mechanic, and the constant state of fear and distress of being in a war zone.  The Veteran served in aircraft maintenance and was present in the waters off the coast of Vietnam.  Although the other stressors have not been specifically corroborated, the reported stressor of his constant fear of hostile military activity is consistent with the character of the Veteran's documented service.  The Board accepts the Veteran's assertions as proof of the alleged fear of hostile military activity as a significant stressor.

In May 2011, the Veteran was afforded a VA psychiatric examination (fee-basis).  He reported psychiatric symptoms began in 1969 due to in-service stressors, but only became aware that his symptoms were related to PTSD 5 years prior.  He related being in a combat zone during his deployments in the waters off the coast of Vietnam.  He described multiple stressors (as noted above), and his response to the stressors was that he believed his life was threatened, he could be physically injured, he felt intense fear and helplessness, and was horrified and stunned by the traumatic event.  He also described feeling out of control by the events going on around him.  The examiner diagnosed PTSD, major depressive disorder, and alcohol abuse in sustained remission.  For the reasons noted above, the examiner specifically opined that his PTSD is due to the fear of hostile or terrorist activity related to his military experiences while serving in Vietnam.  

In September 2012, the Veteran was afforded another VA psychiatric examination (fee-basis), during which the examiner diagnosed PTSD and ADHD.  The examiner noted that the Veteran served on an aircraft carrier during the Vietnam War, but was never directly involved in combat and was never wounded.  He fixed the planes that went off into combat, and described nightmares from the stress.  The examiner provides no opinion as to cause of the Veteran's PTSD and whether it was due to fear of hostile or terrorist activity during service.  

The Veteran underwent a private PTSD evaluation in April 2015, during which the PTSD diagnosis per DSM-V was confirmed.  Following review of the claims file, VA treatment records, and examination of the Veteran, the private psychologist opined that the Veteran's PTSD symptoms are related to his military experiences.  

Upon careful review of the record, the Board finds that the preponderance of the evidence supports the Veteran's claim of service connection for PTSD.  Importantly, the medical evidence of record, including the private and fee-basis examination reports, corroborate the Veteran's account of his fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304 (f).  

There are no conflicting opinions as to whether the Veteran suffers from PTSD related to events during his military service.  Although the Veteran was not diagnosed as having PTSD for many years following discharge from service, the findings of the May 2011 VA fee-basis examiner and April 2015 private opinion unequivocally support that his service-related stressors contribute to his current PTSD.  The September 2012 VA fee-basis examiner noted that the Veteran did not actually serve in combat, but had PTSD and fear due to his in-service experiences.  As such, the preponderance of the evidence shows that the Veteran's PTSD is related to the alleged fear of hostile military or terrorist activity.  

ORDER

Service connection for diabetes mellitus is denied.

Service connection for throat cancer is denied.

Service connection for aortic aneurysm is denied.

Service connection for PTSD is granted.  


REMAND

The Board finds that additional evidentiary development is necessary regarding the Veteran's service connection claim for spinal nerve damage, increased rating claim for bilateral hearing loss, and entitlement to a TDIU.  

Nerve Damage: Spine

The Veteran contends that he has nerve damage of the spine due to his in-service duties.  His wife has submitted a statement indicating that the Veteran has had back problems from the mid-1970s to date.  A review of the service treatment records shows complaints of lumbosacral discomfort associated with "kidney trouble."  

To date, the Veteran has not been afforded a VA examination in conjunction with his service connection claim for nerve damage of the spine.  The Board finds that the minimal threshold for when a VA examination is warranted has been shown, and the claim should be remanded to obtain an opinion as to the nature and etiology of any current nerve damage of the spine.  See 3.159(c)(4).

Hearing Loss

The Veteran seeks an initial compensable rating for his service-connected bilateral hearing loss.  His most recent VA audiological examination was performed in May 2013.  Since that time, the Veteran has reported worsening hearing and less effectiveness of his hearing aids.  

When a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that clearly the most recent VA examination is too remote and a new examination is warranted.

TDIU

The Veteran's claim for a TDIU is inextricably intertwined with the remanded claims; consideration of this matter must be deferred pending resolution of this claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associated them with the electronic claims file. 

2.  Then, schedule the Veteran for the appropriate VA examination for his claimed nerve condition of the spine. 

The electronic claims file should be made available to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination and all necessary diagnostic testing, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has a nerve condition of the spine that has been caused or aggravated by his active military service. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided.

3.  The Veteran should be afforded an appropriate VA examination by an examiner with sufficient expertise to determine the current degree of severity of his bilateral hearing loss disability.  The Veteran's electronic claims file should be made available to and reviewed by the examiner.

The AOJ should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should provide information concerning the functional impact of the Veteran's service-connected bilateral hearing loss. 

The examiner should provide a complete rationale for any opinions provided.

4.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted-including the TDIU claim.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


